Judgment, Supreme Court, New York County (Robert Whalen, J.), entered August 20, 1999, which, after a nonjury trial, inter alia, awarded plaintiff *36the principal amount of $30,000 as a quantum meruit recovery, unanimously affirmed, without costs.
Plaintiff real estate brokerage firm, acting at defendant’s request and on its behalf, initiated settlement negotiations with defendant’s landlord to terminate defendant’s lease. Defendant told the broker that it would pay up to $30,000 of any savings that defendant realized from the lease termination. Plaintiff made a settlement proposal to the landlord, which was rejected. However, two months later, defendant, dealing directly with the landlord, settled on the terms originally proposed by plaintiff and, by reason of the favorable lease termination, saved $100,000. On these facts, recovery by plaintiff in quantum meruit was warranted. Although plaintiff did not bring the settlement to a close, it, at defendant’s behest and with the justified expectation of receiving compensation from defendant, laid the financial groundwork upon which the parties ultimately settled to defendant’s considerable financial advantage. It is plain, under these circumstances, that defendant would be unjustly enriched were it permitted to retain its entire savings from the termination of its lease without compensating plaintiff for the value of the services instrumental to the realization of its gain (see, Heller v Kurz, 228 AD2d 263, 264). Concur — Rosenberger, J. P., Nardelli, Mazzarelli and Friedman, JJ.